United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, CITY OF INDUSTRY
PROCESSING & DISTRIBUTION CENTER,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0867
Issued: October 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 10, 2020 appellant filed a timely appeal from January 29, February 11 and 13,
2020 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award;
(2) whether OWCP met its burden of proof to terminate appellant’s wage-loss compensation and
medical benefits, effective January 29, 2020; (3) whether appellant received an overpayment of
compensation in the amount of $1,492.17, for which she was without fault, because she
concurrently received Office of Personnel Management (OPM) retirement benefits and FECA

1

5 U.S.C. § 8101 et seq.

wage-loss compensation for the period December 18, 2019 through January 4, 2020; and
(4) whether OWCP properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On July 7, 2011 appellant, then a 53-year-old mail processor, filed an occupational disease
claim (Form CA-2) alleging that she experienced pain in her shoulders, knees, hands, upper and
lower back, and left foot due to factors of her federal employment. OWCP accepted the claim for
sprains of the thoracic and lumbar areas of the spine, wrists, shoulders and upper arm, left hip and
thigh, knees, and left ankle. It later expanded the acceptance of the claim to include left medial
meniscus tear and authorized left knee arthroscopy, partial medial meniscectomy, partial lateral
meniscectomy, patelloplasty, lateral tibial plateau, and medial femora condyle chondroplasty
which occurred on December 8, 2011. OWCP paid appellant wage-loss compensation on the
supplemental rolls commencing August 9, 2011 and on the periodic rolls beginning
November 20, 2011.
In a September 24, 2014 report, Dr. Mark Greenspan, an orthopedic surgeon, related
extensive physical examination findings. He opined that appellant had reached maximum medical
improvement (MMI) and provided permanent impairment ratings using the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).2 Dr. Greenspan found that appellant had 7 percent permanent impairment of the right
shoulder, 1 percent permanent impairment of the wrists, 2 percent permanent impairment of the
left hip, 10 percent permanent impairment of the knees, and 1 percent permanent impairment of
the left foot. He rated appellant’s thoracic and lumbar spine impairments and concluded that
appellant had a total whole person impairment of 30 percent.
In a September 12, 2017 report, Dr. Greenspan detailed appellant’s physical examination
findings including range of motion findings. Diagnoses included bilateral shoulder overuse
syndrome, acromioclavicular arthrosis, right shoulder supraspinatus/ infraspinatus tendinosis,
bilateral upper extremities overuse syndrome, bilateral wrist sprain, thoracic musculoligamentous
sprain, thoracic spondylosis, L3-4 bilateral facet arthrosis, L4 grade 1 anterolisthesis, L4-5 right
foraminal disc protrusion with right neural foraminal narrowing and bilateral facet arthrosis, L5S1 central disc protrusion with mild central canal narrowing, bilateral face arthrosis, and bilateral
neural foraminal narrowing, left hip sprain, left knee medial meniscus posterior horn tear, left knee
medial tibiofemoral loss arthritis, left knee medial patellar facet chondromalacia, left knee Baker’s
cyst, left knee superior patella enthesopathy, severe left knee degenerative joint disease, right knee
medial meniscus tear, right knee medial femoral condyle osteochondral abnormality, right knee
lateral meniscus posterior horn degeneration, left foot Morton’s Neuroma, and small Baker’s cyst.
Dr. Greenspan referred to his September 24, 2014 report for details regarding appellant’s
permanent impairment rating.
On October 11, 2019 OWCP referred appellant, together with a statement of accepted facts
(SOAF), the medical record, and a set of questions to Dr. Ghol Bahman Ha’Eri, a Board-certified

2

A.M.A., Guides (6 th ed. 2009).

2

orthopedic surgeon, for a second opinion evaluation in order to determine the status of her accepted
conditions, along with treatment recommendations, if any, and appropriate work restrictions.
Dr. Ha’Eri, in a report dated November 13, 2019, detailed the history of appellant’s
accepted April 26, 2011 employment injury and medical treatment. He reported appellant’s
physical examination findings, noting that regional examination of the thoracic and lumbar spine
revealed no thoracic tenderness, mild diffuse lumbar tenderness, no paraspinal muscle spasm, and
negative bilateral straight leg raising. Appellant had limited lumbar range of motion (ROM).
Dr. Ha’Eri reported that physical examination of appellant’s shoulders revealed limited ROM on
the right and no abnormality on the left. An examination of the lower extremities revealed no
neurological deficit, full left hip ROM with no tenderness, full bilateral knee ROM, mild diffuse
bilateral knee tenderness and no joint effusion. Dr. Ha’Eri advised that appellant’s work-related
conditions had resolved due to the lack of any evidence supporting continuing residuals or
disability. He noted, however that there was objective evidence of lower back and bilateral knee
degenerative conditions, which might require future medical care on a nonindustrial basis.
Diagnoses included resolved work-related lumbar and thoracic sprains; nonwork-related L4-5 and
L5-S1 lumbar disc protrusion; work-related bilateral shoulder sprain with residual right shoulder
stiffness; work-related bilateral wrist sprain, resolved; work-related left hip sprain, resolved; workrelated left ankle sprain, resolved; bilateral work-related knee sprain; and bilateral knee
degenerative posterior horn meniscus tear. Dr. Ha’Eri opined that appellant was disabled from
performing her date-of-injury mail processor job due to degenerative lumbar disc disease and
bilateral knee degenerative changes. However, he related that appellant was capable of working a
40-hour work week with restrictions. In an attached work capacity evaluation (Form OWCP-5c),
Dr. Ha’Eri provided work restrictions, which included: no more than three hours of walking and
standing; no bending, stooping, squatting, kneeling, climbing, or operating a motor vehicle at
work; no more than three hours of pushing, pulling, and lifting no more than 10 pounds.
On December 18, 2019 appellant filed a claim for compensation (Form CA-7) for a
schedule award.
On December 19, 2019 OWCP issued a notice proposing to terminate appellant’s wageloss compensation and medical benefits as she no longer had residuals or disability due to her
accepted employment conditions.
On January 6, 2020 appellant elected to receive OPM benefits in lieu of FECA benefits,
effective December 18, 2019.
In a January 6, 2020 letter, OPM advised OWCP that appellant elected to receive OPM
benefits, effective December 18, 2019, in lieu of compensation benefits under FECA. It also noted
that it appeared appellant’s last FECA payment occurred on January 4, 2020. OPM requested that
OWCP provide a letter affirming the termination of appellant’s FECA benefits, so that it could
begin payment of appellant’s retirement benefits.
In a January 7, 2020 development letter, OWCP requested that appellant submit a report
from her attending physician, which addressed whether she had reached MMI and, if so, to evaluate
permanent impairment in accordance with the standards of the sixth edition of the A.M.A., Guides.
It afforded her 30 days to submit the necessary evidence.

3

In a separate letter of even date to OPM, OWCP indicated that appellant elected to receive
OPM benefits effective December 18, 2019 in lieu of compensation benefits under FECA, and it
requested that OPM commence annuity payments effective that date. It also requested that OPM
reimburse OWCP in the amount of $1,492.17 for FECA benefits paid during the period
December 18, 2019 through January 4, 2020.
An OWCP compensation termination fiscal worksheet dated January 7, 2020 noted that the
effective date of the periodic rolls termination was December 18, 2019 due to appellant’s election
of December 18, 2019 as the effective date for the receipt of her OPM benefits. It also noted that
an overpayment in the amount of $1,492.17 had been created as she continued to receive FECA
compensation benefits for 18 additional days after her effective election date for the period
December 18, 2019 through January 4, 2020.
On January 9, 2020 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $1,492.17 for the period December 18, 2019
through January 4, 2020. It explained that the overpayment was the result of her receipt of FECA
compensation benefits through January 4, 2020 after having elected receipt of OPM benefits,
effective December 18, 2019. OWCP determined that appellant was without fault in the creation
of the overpayment. It provided a calculation of the overpayment and requested that she complete
an overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documentation. OWCP advised that failure to submit the requested information within 30 days
would result in the denial of waiver of the overpayment. Additionally, it provided an overpayment
action request form and notified appellant that within 30 days of the date of the letter, she could
request a final decision based on the written evidence or a prerecoupment hearing.
By decision dated January 29, 2020, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits effective that day.
By decision dated February 11, 2020, OWCP finalized the overpayment and finding that
she was without fault in the creation of the overpayment. It further found waiver of the recovery
of the overpayment was not warranted and that it had contacted OPM to reimburse OWCP for
benefits paid for the period December 18, 2019 through January 4, 2020 in the amount of
$1,492.17.
By decision February 13, 2020, OWCP denied appellant’s claim for a schedule award as
the medical evidence was insufficient to establish a permanent impairment of a scheduled member
or function of the body and her entitlement to wage-loss compensation and medical benefits were
terminated effective January 29, 2020.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. 3 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
3

Supra note 1 at § 8107; 20 C.F.R. § 10.404.

4

to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses. 4 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).5 The Board has approved the use
by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes. 6
It is the claimant’s burden of proof to establish permanent impairment of a scheduled
member or function of the body as a result of an employment injury. 7 OWCP’s procedures provide
that, to support a schedule award, the file must contain competent medical evidence which shows
that the impairment has reached a permanent and fixed state and indicates that the date on which
this occurred MMI, describes the impairment in sufficient detail so that it can be visualized on
review, and computes the percentage of impairment in accordance with the A.M.A., Guides.8 Its
procedures further provide that, if a claimant has not submitted a permanent impairment
evaluation, it should request a detailed report that includes a discussion of how the impairment
rating was calculated. 9 If the claimant does not provide an impairment evaluation and there is no
indication of permanent impairment in the medical evidence of file, the claims examiner may
proceed with a formal denial of the award. 10
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision with regard to appellant’s
schedule award claim.
In support of her schedule award claim, appellant submitted medical reports from
Dr. Greenspan dated September 24, 2014 and September 17, 2017, in which he opined that
appellant had reached MMI and provided permanent impairment ratings using the sixth edition of
the A.M.A., Guides.
The record also reflects appellant’s left knee surgical procedures, which are ratable under
the A.M.A., Guides. OWCP, however, did not refer these reports to a district medical adviser
4

Id. at § 10.404. E.S., Docket No. 20-0559 (issued October 29, 2020); see also Ronald R. Kraynak, 53 ECAB
130 (2001).
5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); see also Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(March 2017).
6

J.C., Docket No. 20-1071 (issued January 4, 2021); P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro
Rivera, 12 ECAB 348 (1961).
7

J.C., id.; Edward Spohr, 54 ECAB 806 (2003); Tammy L. Meehan, 53 ECAB 229 (2001).

8

Supra note 5 at Chapter 2.808.5 (March 2017).

9

Id. at Chapter 2.808.6(a) (March 2017).

10

Id.

5

(DMA), but instead denied appellant’s schedule award claim finding that her entitlement to
medical benefits and wage-loss compensation had been terminated effective January 29, 2020, and
no report providing a permanent impairment rating had been received.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter.11 While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done. 12 Dr. Greenspan opined that appellant had reached MMI regarding her accepted
conditions. OWCP should have referred the case record to a DMA to confirm that MMI had been
reached for her accepted conditions and to address application of the A.M.A., Guides as to
permanent impairment, if any. 13
The Board, therefore, finds that the case must be remanded to OWCP for further
development. On remand OWCP shall forward the medical record to a DMA for an opinion
addressing whether appellant has reached MMI for her accepted conditions, whether she has
permanent impairment of a scheduled member or function of the body in accordance with the sixth
edition of the A.M.A., Guides and, if so, the extent of her permanent impairment.14 Following this
and other such further development deemed necessary, OWCP shall issue a de novo decision on
appellant’s schedule award claim.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s compensation benefits. 15 After it has determined
that, an employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment. 16 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background. 17

11

S.M., Docket No. 18-0837 (issued January 11, 2019); K.G., Docket No. 17-0821 (issued May 9, 2018); John J.
Carlone, 41 ECAB 354 (1989).
12

Id.

13

Supra note 5 at Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.8(i)
(September 2010); see S.M., supra note 11; N.I., Docket No. 16-1027 (issued January 11, 2017) (finding that the
claimant’s physician provided an impairment rating under the sixth edition of the A.M.A., Guides and that, therefore,
the file should have been routed to OWCP’s medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides).
14

S.M., supra note 11; T.W., Docket No. 16-0176 (issued January 10, 2018).

15

J.D., Docket No. 20-1167 (issued January 26, 2021); D.G., Docket No. 19-1259 (issued January 29, 2020); S.F.,
59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
16

See J.D., id.; R.P., Docket No. 17-1133 (issued January 18, 2018); Jason C. Armstrong, 40 ECAB 907 (1989);
Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37 ECAB 541 (1986).
17

J.D., id.; M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

ANALYSIS -- ISSUE 2
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective January 29, 2020.
In his November 13, 2019 report, Dr. Ha’Eri related that appellant’s physical examination
revealed no thoracic tenderness, mild diffuse lumbar tenderness, no paraspinal muscle spasm,
negative bilateral straight leg raising, and limited lumbar ROM. Other examination findings
included limited right shoulder ROM, no left shoulder abnormality, no lower e xtremity
neurological deficit, full left hip and bilateral knee ROM, mild diffuse bilateral knee tenderness
and no joint effusion. Dr. Ha’Eri advised that her work-related conditions had resolved given the
lack of any objective finding on physical examination. However, he noted there was objective
evidence of lower back and bilateral knee degenerative conditions, which might require future
medical care on a nonindustrial basis. Dr. Ha’Eri found that appellant was not capable of returning
to her date-of-injury mail processor job due to degenerative lumbar disc disease and bilateral knee
degenerative changes, but was capable of working a 40-hour work week with restrictions.
Dr. Ha’Eri did not provide sufficient medical rationale in support of his opinion th at
appellant ceased to have residuals and disability causally related to her accepted A pril 26, 2011
employment injury. Appellant sustained employment injuries affecting multiple areas of her body,
including thoracic spine, lumbar spine, bilateral wrist, bilateral shoulder and upper arm sprain, left
hip and thigh, bilateral knee, left ankle, and left medial meniscus tear. OWCP had also authorized
left knee arthroscopy, partial medial meniscectomy, partial lateral meniscectomy, patelloplasty,
lateral tibial plateau, and medial femora condyle chondroplasty surgery. However, Dr. Ha’Eri did
not discuss the specific accepted employment-related conditions in any detail. He did not provide
any discussion of when appellant’s employment-related conditions had resolved, based upon the
medical evidence of record, or otherwise provide sufficient medical rationale in support of his
opinion that appellant ceased to have employment-related residuals and disability. Dr. Ha’Eri
related continuing diagnoses of some conditions, including bilateral shoulder and wrist sprains.
The Board has held that a medical opinion is of limited probative value if it contains a conclusion
regarding a given medical matter which is unsupported by medical rationale. 18 Dr. Ha’Eri’s report
is therefore of limited probative value and insufficient to carry the weight of the medical evidence.
As such the Board finds that OWCP erred in relying on his opinion as the basis to terminate wageloss compensation and medical benefits for the accepted employment injuries. Therefore, OWCP
failed to meet its burden of proof to terminate appellant’s wage-loss compensation and medical
benefits.19
LEGAL PRECEDENT -- ISSUE 3
Section 8102 of FECA provides that the United States shall pay comp ensation for the
disability or death of an employee resulting from personal injury sustained while in the
18

See P.C., Docket No. 20-0371 (issued January 26, 2021); L.G., Docket No. 19-0142 (issued August 8, 2019);
E.R., Docket No. 15-1046 (issued November 12, 2015); C.M., Docket No. 14-0088 (issued April 18, 2014).
19

P.C., id.; J.H., Docket No. 18-0103 (issued October 15, 2018); J.S., Docket No. 17-0804 (issued
August 10, 2018).

7

performance of duty. 20 Section 8116 of FECA defines the limitations on the right to receive
compensation benefits.21 Section 8116(a) provides that, while an employee is receiving workers’
compensation benefits, he or she may not receive salary, pay, or remuneration of any type from
the United States, except in return for services actually performed or for certain payments related
to service in the Armed Forces, including benefits administered by the Department of Veterans
Affairs, unless such benefits are payable for the same injury or the same death being compensated
for under FECA. 22 Section 10.421(a) of OWCP’s implementing regulations provides that a
beneficiary may not receive wage-loss compensation concurrently with a federal retirement or
survivor annuity.23 The beneficiary must elect the benefit that he or she wishes to receive. 24
OWCP’s procedures also explain that the employee must make an election between FECA
benefits and OPM benefits. The employee has the right to elect the monetary benefit which is the
more advantageous. 25
ANALYSIS -- ISSUE 3
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $1,492.17 for the period De cember 18, 2019
through January 4, 2020.
On January 6, 2020 appellant elected OPM retirement benefits, effective
December 18, 2019. OPM, however, continued to pay her wage-loss compensation for temporary
total disability for the period December 18, 2019 through January 4, 2020. OWCP calculated that
an overpayment of $1,492.17 was therefore created.
A FECA beneficiary may not receive wage-loss compensation concurrently with a federal
retirement or survivor annuity. 26 The clear language of section 8116(a) of FECA, section
10.421(a) of OWCP’s implementing regulations, and OWCP’s procedures prohibit the concurrent
receipt of FECA wage-loss benefits and a federal annuity. 27

20

Supra note 1 at § 8102.

21

Id. at § 8116.

22

Id. at 8116(a).

23

20 C.F.R. § 10.421(a).

24

Id.

25

Supra note 5, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(a) (January 1997); see also V.C., Docket No.
20-0852 (issued January 28, 2021); D.J., Docket No. 20-0004 (issued May 21, 2020); R.S., Docket No. 11-0428
(issued September 27, 2011); Harold Weisman, Docket No. 93-1335 (issued March 30, 1994).
26

Supra note 22; B.C., Docket No. 20-1415 (issued April 14, 2021).

27

Supra note 25.

8

However, there is no evidence of record establishing that appellant actually received OPM
retirement benefits for the period December 18, 2019 through January 4, 2020.28 The Board has
previously held that the mere fact that a claimant received FECA benefits after the date of an OPM
election will not establish receipt of a prohibited dual benefit. 29 The record must substantiate that
appellant actually received dual benefits. While the record reflects that appellant received FECA
benefits for this period, the Board finds that OWCP had not established that she concurrently
received OPM retirement benefits for the same period.30
Therefore, the Board finds that OWCP has not met its burden of proof to establish that the
overpayment occurred.31
CONCLUSION
The Board finds that this case is not in posture for decision as to whether appellant has
established a permanent impairment of a scheduled member or function of the body, warranting a
schedule award. The Board also finds that OWCP failed to meet its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits, effective January 29, 2020. The Board
further finds that OWCP improperly determined that appellant received an overpayment of
compensation in the amount of $1,492.17 for the period December 18, 2019 through
January 4, 2020.32

28

See V.C., supra note 25; V.B., Docket No. 19-1874 (issued June 4, 2020); C.P., Docket No. 19-0732 (issued
September 5, 2019); J.M., Docket No. 15-1604 (issued May 23, 2016).
29

B.H., Docket No. 13-1955 (issued January 29, 2014).

30

See R.R., Docket No. 18-0032 (issued May 3, 2018) (the election form signed by appellant on December 21, 2018
was insufficient to show that he actually began receiving OPM retirement benefits). See also E.R., Docket No.
18-0084 (issued July 27, 2018).
31

See J.A., Docket No. 18-0259 (issued August 5, 2019).

32

In light of the Board’s disposition of Issue 3, Issue 4 is rendered moot.

9

ORDER
IT IS HEREBY ORDERED THAT the January 29 and February 11, 2020 decisions of
the Office of Workers’ Compensation Programs are reversed. The February 13, 2020 decision of
the Office of Workers’ Compensation Programs is set aside and the case remanded for further
proceedings consistent with this decision of the Board.
Issued: October 13, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

